I cannot agree with the majority under the facts and circumstances of this case that the negligence of the driver of defendant's truck was such an intervening, efficient, and proximate cause of the collision as to insulate the prior negligence of plaintiff's intestate and reduce it to a mere occasion or condition. It appears to me that, while decedent's negligence might not have been the sole proximate cause of the collision, it was such a contributing cause as to make him guilty of negligence as a matter of law. *Page 164